                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

3M COMPANY,                                     )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )    No. 1:20-cv-01287-RLY-TAB
                                                )
ZACHARY PUZNAK,                                 )
ZENGER LLC,                                     )
JOHN DOE 1,                                     )
JOHN DOE 2,                                     )
JOHN DOE 3,                                     )
JOHN DOE 4,                                     )
JOHN DOE 5,                                     )
JOHN DOE 6,                                     )
JOHN DOE 7,                                     )
JOHN DOE 8,                                     )
JOHN DOE 9,                                     )
JOHN DOE 10,                                    )
                                                )
                           Defendants.          )

             ENTRY ON TELEPHONIC HEARING OF MAY 18, 2020

          BEFORE THE HONORABLE RICHARD L. YOUNG, JUDGE

      Parties appear telephonically, plaintiff by Kathy Osborn, Louis Perry, John Ursu

and Bill Childs; defendant Zachary Puznak appears pro se, for a conference on the

Motion for Temporary Restraining Order and Preliminary Injunction filed by Plaintiff.

        Any rulings shall issue by separate order.




Distributed Electronically to Registered Counsel of Record

Zachary Puznak(by email)
